UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBERS 811-3690 FIRST INVESTORS TAX EXEMPT FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 1-732-855-2712 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31, 2007 DATE OF REPORTING PERIOD: DECEMBER 31, 2007 Item 1. Reports to Stockholders The Annual Report to Stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the Funds practice to mail only one copy of their annual and semi-annual reports to all family members who reside in the same household. Additional copies of the reports will be mailed if requested by any shareholder in writing or by calling 1-800-423-4026. The Funds will ensure that separate reports are sent to any shareholder who subsequently changes his or her mailing address. The views expressed in the portfolio manager letters reflect those views of the portfolio managers only through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com. You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Tax Exempt Money Market Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (SAI) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Fund, including information about its Trustees. Portfolio Managers Letter FIRST INVESTORS TAX EXEMPT MONEY MARKET FUND Dear Investor: This is the annual report for the First Investors Tax Exempt Money Market Fund for the year ended December 31, 2007. During the year, the Funds return on a net asset value basis was 2.8% for Class A shares and 2.1% for Class B shares, including dividends of 2.8 cents per share for Class A shares and 2.0 cents per share for Class B shares. The Funds dividends are free from federal income taxes. The Fund maintained a $1.00 net asset value per share for each class of shares throughout the year. The primary factor that drove the Funds performance was the movement of short-term interest rates. Short-term municipal rates trended higher through most of the year before moving sharply lower in the fourth quarter as the Federal Reserve began lowering its target federal funds rate. Though the taxable money market drew most of the attention during the second half of the year due to asset-backed commercial paper concerns, the municipal money market had its fair share of issues as bond insurers, and their AAA ratings, came under scrutiny. Although money market funds are relatively conservative vehicles, there can be no assurance that they will be able to maintain a stable net asset value of $1.00 per share. Money market mutual funds are neither insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. This will be my final report to you. On February 21, 2008, the Board of Trustees approved the termination of the Fund, which is scheduled to occur in April. Thank you for placing your trust in First Investors. It has been a pleasure to serve you. Sincerely, Michael J. OKeefe Portfolio Manager February 22, 2008 1 Understanding Your Funds Expenses FIRST INVESTORS TAX EXEMPT FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only), a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, July 1, 2007, and held for the entire six-month period ended December 31, 2007. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the Funds actual return, and the Expenses Paid During Period shows the dollar amount that would have been paid by an investor who started with $1,000 in each Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading Expenses Paid During Period. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio for Class A and Class B shares, and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads). Therefore, the hypothetical expense example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 2 Fund Expenses TAX EXEMPT MONEY MARKET FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/07) (12/31/07) (7/1/07-12/31/07)* Expense Example  Class A Shares Actual $1,000.00 $1,014.00 $4.06 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.18 $4.08 Expense Example  Class B Shares Actual $1,000.00 $1,010.05 $7.85 Hypothetical (5% annual return before expenses) $1,000.00 $1,017.40 $7.88 * Expenses are equal to the annualized expense ratio of .80% for Class A shares and 1.55% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2007, and are based on the total amortized cost of investments. 3 Portfolio of Investments TAX EXEMPT MONEY MARKET FUND December 31, 2007 Principal Interest Amount Security Rate* Value MUNICIPAL INVESTMENTS97.8% Alabama4.0% $500M Mobile Industrial Dev. Board Facs. Rev. Bonds, VR (CO; Kimberly-Clark Corp.) 3.90 % $ 500,000 Arizona6.4% 300M Casa Grande Industrial Dev. Auth. Multi-Family Hsg. Rev. Bonds, VR (Fannie Mae Liquidity Fac.) 3.49 300,000 500M Yuma Industrial Dev. Auth. Multi-Family Hsg. Rev. Bonds, VR (Fannie Mae Liquidity Fac.) 3.46 500,000 800,000 Florida13.9% 500M City of Cape Coral CP, 1/10/2008 (LOC; Bank of America) 3.72 500,000 300M Florida Housing Fin. Corp. Multi-Family Hsg. Rev. Bonds, VR (Freddie Mac Liquidity Fac.) 3.46 300,000 400M Florida State Board of Ed. Capital Outlay GO Bonds, 6/1/2008* (FSA Ins.) (U.S. Govt. Securities) 3.43 406,834 530M Orange Cnty. Indl. Dev. Auth. Rev. Bonds, VR (LOC; SunTrust Bank) 3.44 530,000 1,736,834 Georgia6.8% 350M Atlanta Tax Allocation Westside Proj. Series A, VR (LOC; Wachovia Bank) 3.45 350,000 300M Roswell Hsg. Auth. Multi-Family Rev. Bonds, VR (Fannie Mae Liquidity Fac.) 3.46 300,000 200M Whitfield County Residential Care Facs. Auth. Rev. Bonds, VR (LOC; Wachovia Bank) 3.48 200,000 850,000 Illinois7.7% 260M Du Page Cnty. Sch. Dist. #12 GO Bonds, 1/1/2008 (FSA Ins.) 3.71 260,000 700M Illinois Health Facs. Auth. Rev. Bonds, VR (LOC; Northern Trust Co.) 3.33 700,000 960,000 4 Principal Interest Amount Security Rate* Value Indiana3.2% $400M Indiana Health & Edl. Fac. Fin. Auth. Rev. Bonds, VR (LOC; Fifth Third Bank) 3.44 % $ 400,000 Kentucky6.4% 500M Fort Mitchell League of Cities Lease Rev. Bonds, VR (LOC; U.S. Bank, NA) 3.46 500,000 300M Newport League of Cities Lease Rev. Bonds, VR (LOC; U.S. Bank, NA) 3.46 300,000 800,000 Massachusetts4.5% 550M Massachusetts State GO Bonds, 8/1/2008* (U.S. Govt. Securities) 3.35 561,375 Michigan4.1% 500M Fraser Public School District GO Bonds, 5/1/2008 (FGIC Ins.) 3.43 502,808 Mississippi4.8% 600M Jackson County Port Facility Rev. Bonds, VR (CO; Chevron Corp.) 3.74 600,000 Nevada3.1% 380M Clark Cnty. Passenger Fac. Charge Rev. Bonds 7/1/2008 (AMBAC Ins.) 3.47 385,190 New Jersey5.6% 700M New Jersey Health Care Facs. Fin. Auth. Rev. Bonds, VR (LOC; JPMorgan Chase & Co.) 3.43 700,000 New York2.0% 250M New York State Thruway Auth. Hwy. & Brdg. Rev. Bonds, 4/1/2008 (MBIA Ins.) 3.28 251,343 Ohio7.0% 500M Lucas County Facs. Improvement Rev. Bonds, VR (LOC; Fifth Third Bank) 3.44 500,000 368M Warren County Health Care Facs. Rev. Bonds, VR (LOC; Fifth Third Bank) 3.46 368,000 868,000 5 Portfolio of Investments (continued) TAX EXEMPT MONEY MARKET FUND December 31, 2007 Principal Interest Amount Security Rate* Value Rhode Island4.8% $600M Rhode Island State Hlth. & Edl. Building Corp. Rev. Bonds, VR (LOC; Bank of New York) 3.39 % $ 600,000 Texas6.3% 285M Tarrant County Housing Rev. Bonds, VR (Fannie Mae Collateral Agreement) 3.47 285,000 500M Tarrant Regional Water Dist. Rev. Bonds, 3/1/2008 (FSA Ins.) 3.80 500,136 785,136 Virginia5.6% 400M Alexandria Industrial Dev. Auth. Rev. Bonds, VR (LOC; Bank of America) 3.45 400,000 300M Portsmouth GO Bonds, 7/1/2008 (FSA Ins.) 3.70 301,913 701,913 Wyoming1.6% 200M Lincoln County Pollution Control Rev. Bonds, VR (CO; ExxonMobil Corp.) 3.57 200,000 Total Value of Municipal Investments (cost $12,202,599)** 97.8% 12,202,599 Other Assets, Less Liabilities 2.2 271,006 Net Assets 100.0% $12,473,605  The interest rates shown for municipal notes and bonds are the effective rates at the time of pur- chase by the Fund. Interest rates on variable rate securities are adjusted periodically and the rates shown are the rates that were in effect at December 31, 2007. The variable rate bonds are subject to optional tenders (which are exercised through put options) or mandatory redemptions. The put options are exercisable on a daily, weekly, monthly or semi-annual basis at a price equal to the principal amount plus accrued interest. * Municipal Bonds which have been prerefunded are shown at the prerefunded call date. ** Aggregate cost for federal income tax purposes is the same. 6 Summary of Abbreviations: AMBAC American Municipal Bond Assurance Corporation CO Corporate Obligor CP Commercial Paper FGIC Financial Guaranty Insurance Company FSA Financial Security Assurance GO General Obligation LOC Letter of Credit MBIA Municipal Bond Investors Assurance Insurance Corporation VR Variable Rate Securities See notes to financial statements 7 Portfolio Managers Letter FIRST INVESTORS INSURED TAX EXEMPT FUND FIRST INVESTORS INSURED TAX EXEMPT FUND II FIRST INVESTORS SINGLE STATE INSURED TAX EXEMPT FUNDS Arizona, California, Colorado, Connecticut, Georgia, Maryland, Massachusetts, Michigan, Minnesota, Missouri, New Jersey, New York, North Carolina, Ohio, Oregon, Pennsylvania and Virginia Dear Investor: This is the annual report for the First Investors Tax Exempt Funds for the year ended December 31, 2007. The principal objective of each of the Funds is to seek a high level of interest income that is exempt from federal income tax, including the alternative minimum tax, and state income tax, in the case of the single state Funds. One of the Funds, the Insured Tax Exempt Fund II, has a secondary objective of seeking total return. During the year, the Florida Insured Tax Exempt Fund and the Insured Intermediate Tax Exempt Fund were merged into the Insured Tax Exempt Fund, which was reopened to new investors. I am pleased to report that the Funds generally produced competitive returns during the year. The table below sets forth the total return performance for 2007 of each Fund on a NAV basis. Total return takes into account not only dividends and distributions paid during the year but also the change in each Funds NAV that occurred during the year. Class A Class B Fund Total Return Total Return    Insured Tax Exempt Fund 3.32% 2.58% Insured Tax Exempt Fund II 2.49% 1.75% Arizona Insured Tax Exempt Fund 2.95% 2.21% California Insured Tax Exempt Fund. 2.56% 1.93% Colorado Insured Tax Exempt Fund 3.27% 2.61% Connecticut Insured Tax Exempt Fund 2.96% 2.31% Georgia Insured Tax Exempt Fund 3.28% 2.55% Maryland Insured Tax Exempt Fund 2.36% 1.69% Massachusetts Insured Tax Exempt Fund 2.81% 2.09% Michigan Insured Tax Exempt Fund 2.86% 2.13% Minnesota Insured Tax Exempt Fund 3.02% 2.30% Missouri Insured Tax Exempt Fund. 2.99% 2.18% New Jersey Insured Tax Exempt Fund. 2.82% 2.09% New York Insured Tax Exempt Fund. 2.87% 2.20% North Carolina Insured Tax Exempt Fund 2.89% 2.14% Ohio Insured Tax Exempt Fund 3.42% 2.69% Oregon Insured Tax Exempt Fund 2.63% 1.90% Pennsylvania Insured Tax Exempt Fund 3.05% 2.33% Virginia Insured Tax Exempt Fund 2.62% 1.89% 8 The returns of the Funds were largely driven by a steepening of the yield curve for municipal bonds. Short- and intermediate-term yields fell in the municipal bond market in response to Federal Reserve easing of monetary policy. Long-term yields actually rose, as the subprime mortgage crisis indirectly affected the municipal market. In August, hedge funds  which were significant buyers of municipal bonds in 2006  became sellers, in particular of long-term bonds, as subprime losses forced them to reduce risk. Later in the year, concerns about subprime exposure at financial guaranty companies, who insure half of outstanding municipal bonds, weighed on the market. Consequently, the prices of long-term municipal bonds declined during the year. In contrast, the prices of short- and intermediate-term bonds rose somewhat. The steepening of the municipal bond yield curve benefited the total return performance of the Tax Exempt Funds, with the exception of the Insured Tax Exempt Fund II, as they were substantially underweight long-term bonds. In addition, a number of the Funds, particularly the Insured Tax Exempt Fund, were overweight in the five-to-10-year sector of the yield curve, due in large part to sizable positions purchased a number of years ago, which the Funds have retained because of their high acquisition yields. Among the Funds, relative yield curve weighting accounted for much of the variation in returns. Fund-specific factors also materially affected the total return performance of most of the Funds. Almost all of the Funds had holdings prerefunded, which helped performance, particularly in the case of the Oregon Fund. Trading activity also added to the total returns of a majority of the Funds, in particular the Insured Tax Exempt Fund II and the Ohio Fund. On the other hand, the performance of several Funds (particularly the Insured Tax Exempt Fund II, Minnesota and Maryland Funds) was adversely affected by hedging activity in the second half of the year. Lastly, security-specific performance detracted from the returns of the California and Maryland Funds. The Funds produced a high level of income during the year by generally remaining fully invested and by retaining holdings with high acquisition yields. The one exception was the Insured Tax Exempt Fund II, which had a lower distribution yield than other Funds in part because of greater trading activity. Its trading activity is generally higher than that of the other Funds due to its secondary objective of total return. 9 Portfolio Managers Letter (continued) FIRST INVESTORS INSURED TAX EXEMPT FUND FIRST INVESTORS INSURED TAX EXEMPT FUND II FIRST INVESTORS SINGLE STATE INSURED TAX EXEMPT FUNDS Arizona, California, Colorado, Connecticut, Georgia, Maryland, Massachusetts, Michigan, Minnesota, Missouri, New Jersey, New York, North Carolina, Ohio, Oregon, Pennsylvania and Virginia Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Clark D. Wagner Portfolio Manager and Director of Fixed Income, First Investors Management Company, Inc. January 31, 2008 10 Fund Expenses INSURED TAX EXEMPT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/07) (12/31/07) (7/1/0712/31/07)* Expense Example  Class A Shares Actual $1,000.00 $1,036.04 $4.93 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.37 $4.89 Expense Example  Class B Shares Actual $1,000.00 $1,033.43 $8.51 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.84 $8.44 * Expenses are equal to the annualized expense ratio of .96% for Class A shares and 1.66% for Class B shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2007, and are based on the total value of investments. 11 Cumulative Performance Information INSURED TAX EXEMPT FUND Comparison of change in value of $10,000 investment in the First Investors Insured Tax Exempt Fund (Class A shares) and the Merrill Lynch Municipal Securities Master Index. The graph compares a $10,000 investment in the First Investors Insured Tax Exempt Fund (Class A shares) beginning 12/31/97 with a theoretical investment in the Merrill Lynch Municipal Securities Master Index (the Index). The Index is a total return performance benchmark for the investment grade tax exempt bond market. The Index does not reflect fees and expenses or cost of insurance of bonds associated with the active management of a mutual fund portfolio. It is not possible to invest directly in this Index. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 12/31/07) include the reinvestment of all distributions. N.A.V. Only returns are calculated without sales charges. The Class A S.E.C. Standardized returns shown are based on the maximum sales charge of 5.75% (prior to 6/17/02, the maximum sales charge was 6.25%) . The Class B S.E.C. Standardized returns shown are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (2.66%), 1.78% and 3.54%, respectively, and the S.E.C. 30-Day Yield for December 2007 would have been 2.90% . The Class B S.E.C. Standardized Average Annual Total Returns for One Year, Five Years and Ten Years would have been (1.47%), 1.89% and 3.54%, respectively, and the S.E.C. 30-Day Yield for December 2007 would have been 2.38% . Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investors shares, when redeemed, may be worth more or less than the original cost. Merrill Lynch Municipal Securities Master Index figures are from Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 12 Portfolio of Investments INSURED TAX EXEMPT FUND December 31, 2007 Principal Amount Security Value MUNICIPAL BONDS98.6% Alabama2.3% $ 5,835M Alabama Water Pollution Control Auth. 6% 8/15/2014 $ 6,087,889 6,665M Baldwin County Board of Ed. Rev. GO 5% 7/1/2030 6,956,727 3,610M Huntsville Pub. Bldg. Auth. Rev. (Justice & Safety) 5% 10/1/2027 3,717,470 16,762,086 Arizona1.4% 7,130M Arizona State Municipal Fing. Prog. COP 7.7% 8/1/2010 7,681,648 2,250M Pima County Unified School District #1 (Tucson) GO 5% 7/1/2026 2,353,815 10,035,463 California6.3% 2,000M Colton Joint Unified School Dist. GO Series A 5 3 /
